DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stokes (US 9470779 B2).
Regarding claim 1, Stokes[Claim 20; Col 3 Lines 15-30] discloses a transmitter to drive the acoustic transducer to generate a series of acoustic bursts;[claim 20; Col 3 Lines 15-30 has series of transmitted sonar pulses] 
a receiver coupled to the acoustic transducer to sense a response for each acoustic burst in the series;[Claim 20; Col 3 Lines 15-30 has detected detection of echos] 
and a processing circuit to derive output data from said responses in part by determining a difference between one of the responses and at least a portion of another one of the responses.[Claim 20; Col 3 Lines 15-30 has comparing echos to other echos].  
Regarding claim 8, Stokes[Claim 20; Col 3 Lines 15-30] discloses sensing an acoustic transducer's response to each acoustic burst in a series of acoustic bursts[Claim 20; Col 3 Lines 15-30 has series of transmitted sonar pulses and receiving echos]; 
determining a difference between one of the responses and at least a portion of another one of the responses[Claim 20; Col 3 Lines 15-30 has comparing echos to other echos]; 
and detecting peaks in the difference at delays corresponding to distances of obstacles reflecting the acoustic bursts.[Claim 20; Col 3 Lines 15-30 has threshold detection meaning peak detection]    
Regarding claim 14, Stokes[Claim 20; Col 3 Lines 15-30] discloses a transmitter to drive the acoustic transducer to generate a series of acoustic bursts with signature sequence of frequency displacements[Claim 20; Col 3 Lines 15-30 has transmission of sonar pulses. Claim 4 has frequency modulated signal]; 
a receiver coupled to the acoustic transducer to sense a response for each acoustic burst in the series[Claim 20; Col 3 Lines 15-30 has receiving echo signals]; 
and a processing circuit to derive output data from said responses in part by suppressing any peaks not conforming to the signature sequence.[Claim 20; Col 3 Lines 15-30 has comparing echos to other echos and threshold detection meaning only allowing certain peaks] 
Regarding claim 18, Stokes[Claim 20; Col 3 Lines 15-30] discloses sensing an acoustic transducer's response to each acoustic burst in a series of acoustic bursts having a signature sequence of frequency displacements[Claim 20; Col 3 Lines 15-30 has transmission and reception of sonar pulses with claim 4 having frequency modulated signal]; 
combining the responses to obtain a combined response that enhances any peaks conforming to the signature sequence[Claim 20; Col 3 Lines 15-30 has replacement of samples meaning combination of the responses that match the desired signature]; 
and detecting peaks in the combined response at delays corresponding to distances of obstacles reflecting the acoustic bursts. [Claim 20; Col 3 Lines 15-30 has threshold detection meaning peak detection]  
Regarding claims 2 and 9, Stokes discloses wherein said one of the responses and said another one of the responses are responses to adjacent acoustic bursts of said series. [Claim 20; Col 3 Lines 15-30 has comparision of echos to preceding and subsequent echos meaning they are adjacent].  
Regarding claims 6 and 13, Stokes discloses wherein the output data includes any detected peaks in a difference region of a combined response and any detected peaks in a subsequent correlation region of the combined response.[Claim 20; Col 3 Lines 15-30 has threshold detection meaning peak detection]  
Regarding claim 7, Stokes discloses wherein the series of acoustic bursts have a signature sequence of frequency displacements[Claim 4 has frequency modulation of the sonar bursts], 
and wherein the processing circuit is configured to suppress any peaks in the difference response not conforming to the signature sequence. [Claim 20; Col 3 Lines 15-30 has replacement of samples meaning combination of the responses that match the desired signature].  
Regarding claims 15 and 19, Stokes discloses wherein the acoustic bursts of said series comprise chirps, and wherein the frequency displacements cause corresponding time shifts of peaks in said responses. [Claim 4 has frequency modulated signal; Fig 1; Col 2, Lines 5-15 has chirps and detection peak being different meaning there is a time shift].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US 9470779 B2) as applied to claims 1, 8, and 14 above, and further in view of Borenstein, IEEE, (1995).
Regarding claims 3 and 10, Stokes does not explicitly teach wherein said one of the responses and said another one of the responses are responses to acoustic bursts of said series separated by a predetermined number of intervening acoustic bursts.
Borenstein teaches wherein said one of the responses and said another one of the responses are responses to acoustic bursts of said series separated by a predetermined number of intervening acoustic bursts. [Page 7-9; Sec 2.2 has delays between firing sensors meaning there is a predetermined number of intervening bursts Sec 3.1 has timing parameters]
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the controller in Stokes with the burst spacing in Borenstein in order to use delays and timing to reduce noise.
Regarding claims 4 and 11, Stokes does not explicitly teach wherein said another one of the responses is an intermittently determined baseline response.
Borenstein teaches wherein said another one of the responses is an intermittently determined baseline response. [Page 7-9; Sec 2.2 has delays between firing sensors meaning there is a intermittently determined baseline Sec 3.1 has timing parameters showing intermittently determined system]
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the controller in Stokes with the intermittent firing in Borenstein in order to use delays and timing to reduce noise.
Regarding claims 5 and 12, Stokes does not explicitly teach wherein said at least a portion includes a structural noise region.
Borenstein teaches wherein said at least a portion includes a structural noise region.[Abstract and introduction deal with crosstalk; Section 2 and 3 is regarding rejecting crosstalk]
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the controller in Stokes with the crosstalk reduction in Borenstein in order to account for and reduce crosstalk and noise.
Regarding claim 17, Stokes does not explicitly teach wherein the processing circuit is configured to subtract structural noise from each of the responses.
Borenstein teaches wherein the processing circuit is configured to subtract structural noise from each of the responses.  [Abstract and introduction deal with crosstalk; Section 2 and 3 is regarding rejecting crosstalk]
Regarding claim 21, Stokes does not explicitly teach further comprising subtracting structural noise from the responses before said combining.  
Borenstein teaches wherein further comprising subtracting structural noise from the responses before said combining.  [Abstract and introduction deal with crosstalk; Section 2 and 3 is regarding rejecting crosstalk]
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US 9470779 B2) as applied to claims 15 and 19 above, and further in view of Alalusi (US 20210033729 A1).
Regarding claims 16, Stokes teaches ….. and wherein the output data is derived by performing peak detection processing on the combined signal.  [Claim 20; Col 3 Lines 15-30 has threshold detection meaning peak detection]
Stokes does not explicitly teach wherein the processing circuit is configured to derive a combined signal by time shifting responses to compensate for time shifts corresponding to the signature sequence, …
Alalusi teaches that wherein the processing circuit is configured to derive a combined signal by time shifting responses to compensate for time shifts corresponding to the signature sequence,[0057 has time shifting of echos corresponding to the pattern namely signature].  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the processing in Stokes with the time shifting of echos from Alalusi in order to create an adjust the overlap and mismatch and calculate time delay to better calculate the distance to target.
Regarding claims 20, Stokes does not explicitly teach wherein said combining includes time shifting responses to compensate for time shifts corresponding to the signature sequence.  
Alalusi teaches wherein said combining includes time shifting responses to compensate for time shifts corresponding to the signature sequence.[0057 has time shifting of echos corresponding to the pattern namely signature]    
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the detection method in Stokes with the time shifting of echos from Alalusi in order to create an adjust the overlap and mismatch and calculate time delay to better calculate the distance to target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645